           Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 1 of 9




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 17-990V
                                     Filed: November 9, 2018
                                            PUBLISHED


    BARBARA STOLIKER,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Finding of
                                                              Fact; Administration Site; Evidence
    SECRETARY OF HEALTH AND                                   of Vaccination; Table Injury; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                    FINDINGS OF FACT – SPECIAL PROCESSING UNIT1

Dorsey, Chief Special Master:

        On July 27, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) resulting from her September 30, 2014 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters. The undersigned now resolves factual disputes regarding the
site of administration of petitioner’s alleged injury-causing vaccination and the onset of

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 2 of 9



petitioner’s shoulder pain. For the reasons described below, the undersigned finds that
petitioner’s September 30, 2014 influenza vaccination was administered in her right
deltoid and that the onset of the shoulder pain allegedly resulting from that vaccination
occurred within 48 hours of vaccine administration.

   I.     Procedural History

        On July 28, 2017, petitioner filed medical records marked as Exhibit 1 through 4
along with a statement of completion. (ECF Nos. 7-8.) On August 12, 2017, petitioner
filed transcribed records from one of her medical providers (Dr. Sands) as Exhibit 5 and
an affidavit as Exhibit 6. (ECF No. 9.)

       Thereafter, an initial status conference was held with the staff attorney managing
this case on September 7, 2017. (ECF No. 10.) Respondent was allowed 60 days to file
a status report indicating how he intends to proceed. (Id.) However, citing high case
volume, budget constraints, and hiring restrictions, respondent asked for additional time
to determine his position on multiple occasions. (ECF Nos. 11, 15, 17.)

       After six months, respondent advised on March 9, 2018, that he was willing to
consider a reasonable settlement demand. (ECF No. 19.) Petitioner had previously
presented respondent a demand for damages. (ECF No. 13.) However, settlement
discussions did not commence. On June 19, 2018, the parties filed competing status
reports explaining that respondent would not be responding to the demand because
respondent had determined that the medical records in the case include two vaccination
records which differ on the site of injection. (ECF Nos. 29, 30.)

       Subsequently, on June 27, 2018, petitioner filed additional evidence. (ECF No.
34.) Specifically, petitioner filed a supplement affidavit (Exhibit 8) and a handwritten
note from a CVS pharmacy manager, Sam Bright, Pharm.D. (Exhibit 7). (Id.)
Respondent filed a motion for discovery seeking authorization to depose Dr. Bright
along with Raed Ahmed, a CVS employee identified in Dr. Bright’s note as the individual
whose handwritten initials appear on one of the two vaccination records filed in the
case. (ECF No. 33.)

       The undersigned held a status conference on July 11, 2018. (ECF No. 37.) The
undersigned addressed both respondent’s motion for discovery and petitioner’s concern
that the case had been unreasonably delayed. (Id.) The undersigned granted
respondent’s motion for discovery, but time-limited the request due to respondent’s
delay in presenting the issue. (Id.) During the call, the parties agreed that Flores
Orlando, listed as the administering immunizer on petitioner’s vaccination record, would
also be deposed. (Id.) The undersigned also ordered respondent to file his Rule 4
report. (Id.)

      Subsequently, respondent filed transcripts of the depositions of Raed Ahmed and
Samuel Bright as respondent’s Exhibits A and B respectively. (ECF No. 46.)
Respondent confirmed that he was unable to effectuate service of process upon Flores
Orlando and he was not deposed. (ECF No. 49, p. 3, n. 2.)



                                            2
           Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 3 of 9



        Respondent filed his Rule 4 report on August 27, 2018. (ECF No. 47.) In his
report, respondent indicated that petitioner has not met her burden to establish a table
injury of SIRVA because there is not preponderant evidence that she received her
vaccination in her right arm or that onset of her shoulder injury was within 48 hours of
vaccination. (ECF No. 47, p. 5.) Additionally, on August 31, 2018, respondent filed a
motion for a limited factual ruling. (ECF Nos. 47, 49.) In his motion, respondent
indicated that “[a] determination as to the arm in which petitioner received her
September 30, 2014 flu vaccination is a necessary factual predicate that will inform
further proceedings on this petition.” (ECF No. 49, p. 6.) Accordingly, respondent
requested that “based on the totality of the evidence, the Chief Special Master make a
finding as to the site of petitioner’s September 30, 2014 flu vaccination.” (Id.)

       Petitioner filed a response to the motion on October 1, 2018. (ECF No. 50.)
Petitioner requested that the undersigned issue a ruling finding that petitioner received
her September 30, 2014 flu vaccine in her right arm and further finding that the onset of
her shoulder injury occurred within 48 hours of vaccination. (Id. at 2.)

         Respondent filed no reply. Thus, this case is ripe for the undersigned’s finding of
fact.

   II.      Factual History

        On September 30, 2014, petitioner received an influenza vaccination at a CVS
pharmacy. (Ex. 1; Ex. 2, pp. 2-3; Ex. 6, p. 1.) Petitioner averred that she received the
vaccination in her right arm and that it was “uncomfortable.” (Ex. 6, p. 1.) She further
indicated that by mid-day the following day her pain had increased to the point that she
could not lift her arm. (Id.) Approximately two weeks later on October 15, 2014,
petitioner was seen by her primary care physician, Dr. Sands, at which time she
complained of right shoulder pain “since receiving the flu shot at pharmacy on
9/30/2014.” (Ex. 2, p. 12; Ex. 5, p. 8.) Dr. Sands attributed petitioner’s shoulder pain to
her vaccination. (Id.) Petitioner subsequently returned to Dr. Sands on October 20,
2014, and December 15, 2014, continuing to complain of pain in the right shoulder “s/p”
– status post – injection. (Ex. 2, pp. 10-11.) In subsequent medical records, petitioner’s
right shoulder condition continued to be consistently attributed to her vaccination. (See,
e.g. Ex. 2, pp. 8, 9, 37; Ex. 3, p. 2.)

        Nonetheless, two conflicting copies of petitioner’s vaccination record have been
filed. (Ex. 1; Ex. 2, pp. 2-3.) Petitioner’s medical records from Dr. Sands include a copy
of petitioner’s Vaccine Consent and Administration Record. (Ex. 2, pp. 2-3.) Contrary
to the above, it indicates petitioner received her vaccination in her left deltoid. (Id. at 3.)
Additionally, petitioner separately filed as Exhibit 1 a copy of her vaccination record that
she obtained herself. (Ex. 1; Ex. 8, p. 1.) That record indicates that petitioner’s
vaccination was administered in her right arm. (Ex. 1.)

       Petitioner averred that she obtained the record at Exhibit 1 directly from the CVS
pharmacy on June 7, 2017. (Ex. 8, p. 1.) Upon reviewing the record, petitioner
determined that the record incorrectly indicated that petitioner had received her
vaccination in her left arm rather than her right arm. (Id.) She indicated that she
returned to the pharmacy “a few days later” and that Raed Ahmed, the pharmacy

                                               3
          Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 4 of 9



manager, amended her record to correct the site of administration. (Id.) The vaccination
record at Exhibit 1 includes a handwritten notation striking out “left” deltoid as the site of
administration and writing in “right.” (Ex. 1.) This alteration is initialed “R.A.” (Id.)

        Petitioner further averred that she again returned to the CVS pharmacy on June
22, 2018, after respondent raised an issue regarding her evidence of vaccination in this
case. (Ex. 8, p. 1.) At that time, she was informed by Samuel Bright that Mr. Ahmed no
longer worked at that CVS location. (Id.) However, Dr. Bright provided a handwritten
note authenticating Mr. Ahmed’s initials on petitioner’s vaccination form. (Ex. 8, pp. 1-2;
Ex. 7.)

        In deposition testimony, Mr. Ahmed confirmed that he was the manager at the
CVS location where petitioner received her vaccination at the time she received her
vaccination. (Ex. A, pp. 10-11.) Mr. Ahmed explained that at CVS documentation of the
vaccinations administered, including the Vaccine Consent and Administration Record,
are generated at the beginning of the technician’s encounter with the patient. (Id. at 14-
15.) He indicated that these forms include a printed description of the site of
administration (left versus right deltoid). (Id. at 15-16.) Mr. Ahmed further explained that,
once collected, the electronic information cannot be changed or deleted at the
pharmacy level. (Ex. A, p. 17.) However, it is the normal practice at CVS to determine
the site of administration for a vaccination only after these forms have been generated.
(Id. at 22-23.) As a result, Mr. Ahmed testified that it is common for CVS vaccination
records to be altered by hand as to the site of administration. (Id. at 22-23, 27-28, 39-
40.) He indicated that it happens “quite often.” (Id. at 28.)

        Mr. Ahmed did not recall petitioner or ever talking with her. (Ex. A, p. 16-18. 28-
29.) However, he indicated that the signature on her vaccination record is his own.3 (Id.
at 21.) He also authenticated his handwritten initials on the vaccination record and
confirmed that based on the record with his notation, he would have administered
petitioner’s vaccination in her right deltoid. (Id. at 23.) Mr. Ahmed testified that this
notation would have been made at the time of the vaccination and not subsequently.
(Ex. A, pp. 23-24, 32-33.) He testified that he would not have changed the record after-
the-fact even if asked. (Id. at 25, 32-34.)

        Mr. Ahmed testified that the consent forms are not retained electronically, but
that a physical copy is stored on site at the pharmacy. (Ex. A, pp. 30-31, 42.) He
indicated that the pharmacy sometimes gets requests for records. (Id. at 35-36.)
Record requests from physicians’ offices are handled by the CVS Privacy Office and not
directly by the pharmacy. (Id.) Mr. Ahmed testified he is not familiar with that process.
(Id. at 36.) However, with regard to the additional, unaltered copy of petitioner’s
vaccination record contained in Dr. Sands’ records, Mr. Ahmed indicated that he is not
surprised that it exists. (Id. at 37-38.) He explained that at the beginning of the
encounter two copies of the document are produced, one for pharmacy records and one
for the vacinee to keep. (Id.) He reasoned, but could not confirm, that the additional
3 Despite the fact that Mr. Ahmed authenticated his own signature on the document, the vaccination lists
Orlando Flores as the administering immunizer. Mr. Ahmed indicated that the fact of his signature on the
document indicates that he certified that he had reviewed the form with petitioner and confirmed the lack
of any contraindication, but that he could not tell from the signature whether he or Mr. Flores administered
the vaccination. (Ex. A, pp. 21-22.)

                                                     4
           Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 5 of 9



copy is the patient copy and that he neglected to correct both copies of the form when
petitioner was vaccinated. (Id.)

       Dr. Bright testified in deposition that he took over management of the CVS
location where petitioner was vaccinated in February or March of 2018. (Ex. B, p. 9.)
He indicated that he was Mr. Ahmed’s direct successor in the position. (Id.) He offered
testimony regarding storage of the vaccine consent forms consistent with the
description offered by Mr. Ahmed.4 (Ex. B, pp. 14-15.) Dr. Bright also testified that the
process for amending vaccine records to change the site of vaccination as described by
Mr. Ahmed is consistent with CVS policy. (Id. at 16-17.) He agreed that it is “not
uncommon,” estimating that it happens about ten percent of the time. (Id. at 21, 36.)

        Dr. Bright recalled meeting petitioner on one occasion. (Ex. B, p. 17.) He
explained that petitioner came to the pharmacy and asked him to authenticate Mr.
Ahmed’s initials on her vaccine record. (Id. at 17-18.) He authenticated the handwritten
note filed at Exhibit 7. (Id. at 26.) He further testified that in his one meeting with
petitioner he had agreed that, to the best of his knowledge, the initials on the document
filed as Exhibit 1 were Mr. Ahmed’s. (Id. at 18, 26-27.) Dr. Bright indicated that his
authentication was based on his knowledge of Mr. Ahmed’s handwriting and that he
does not know when the notation was written. (Id. at 20, 22, 35.) He never spoke to Mr.
Ahmed about the record. (Id. at 26.) Dr. Bright disclaimed any knowledge of whether
the record was correct. (Id. at 26-29.) With regard to the additional, unaltered
vaccination record within Exhibit 2, Dr. Bright did not know how that would have come
into Dr. Sands’ possession. He indicated that the patient copy of the form would not be
an exact duplicate in that it would be blank, unlikely to have the immunizer’s signature
or the checkboxes completed. (Id. at 38-41.)

    III.    Party Contentions

       In his motion for a finding of fact, respondent stresses the fact that petitioner’s
and Mr. Ahmed’s accounts regarding the alteration of the vaccine record are in conflict.
(ECF No. 49, p. 3.) While petitioner indicates the record was amended in June of 2017
(Ex. 8, p. 1), Mr. Ahmed testified that he only would have made the correction at the
time of the vaccination. (ECF No. 49, p. 3 (citing Ex. A, pp. 21-22).) Respondent also
cites Dr. Bright’s testimony that he believes the record within Exhibit 2 would have been
the original. (ECF No. 49, pp. 3-4.) Respondent stresses that both pharmacists testified
that they would not change a vaccination record after the fact because they would not
be able to recall the details. (Id.)

       Respondent argues that “[a]side from the changed record, petitioner’s only
support for her allegation that the shot was administered in her right arm is her own
affidavit. Because the [Vaccine] Act prohibits a special master from finding in favor of
entitlement ‘based on the claims of petitioner alone, unsubstantiated by medical records
or by medical opinion,’ 42 U.S.C. § 300aa-13(a)(1), petitioner must provide


4Dr. Bright indicated, however, that he would fax a copy of a vaccine record directly to a physician’s
office. (Ex. B, p. 16.)


                                                     5
          Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 6 of 9



corroborating evidence to be entitled to compensation.”5 (ECF No. 49, p. 5.) In light of
the conflicting vaccination records, respondent contends there is not adequate proof
regarding the location of the vaccination. (Id. at 5.)

        In his Rule 4 Report, respondent recommends against compensation in this
case. (ECF No. 47, p. 6.) Respondent identifies the same injection site issue discussed
in his motion as detrimental to petitioner’s case, suggesting that “the records do not
establish by preponderant evidence that the flu vaccination at issue was given in
petitioner’s right arm.” (Id. at 5.)

       Additionally, respondent argues that “petitioner’s medical records do not
establish that she suffered the onset of her alleged vaccine-induced injury within 48
hours of her vaccination.” (ECF No. 47, p. 5.) Respondent notes that “[a]t her first
medical visit after receiving the flu vaccine, petitioner reported that her shoulder pain
began “since receiving the flu shot at pharmacy 9/30/14.” (Id. (citing Ex. 2, p. 12).)
Respondent characterizes such notations as offering “a relative time frame for the onset
of shoulder pain,” but argues that they “do not clearly demonstrate that petitioner’s
shoulder pain began within 48 hours of vaccine administration.” (ECF No. 47, p. 5.)

       In response, petitioner argues that she explained the differing vaccine records in
her supplemental affidavit. (ECF No. 50, p. 5.) She further notes that, but for the timing
of the correction, her explanation is corroborated by Mr. Ahmed’s testimony
authenticating his notations on the vaccine record. (Id. at 6.) Petitioner further stresses
that her allegation that the vaccine was administered in her right shoulder is also
corroborated by her other medical records. (Id. at 7.) Petitioner disputes respondent’s
interpretation of the medical records as insufficient to place onset of petitioner’s
condition within 48 hours of her vaccination. (Id. at 8-9.) Petitioner contends that the
medical records are clear in indicating that petitioner’s pain began the day of her
vaccination and further stresses that based on petitioner’s report of pain since
vaccination, her physician attributed her condition to her vaccination. (Id.)

    IV.     Findings of Fact

      Petitioner has the burden of demonstrating the facts necessary for entitlement to
an award by a “preponderance of the evidence.” § 300aa-12(a)(1)(A). Under that
standard, the existence of a fact must be shown to be “more probable than its
nonexistence.” In re Winship, 397 U.S. 358, 371 (1970) (Harlan, J., concurring).

5 In fact, several prior decisions within this program have held that the fact of vaccination need not be
supported by medical records or opinion pursuant to Section 13(a) of the Vaccine Act. See, e.g.,
Centmehaiey v. HHS, 32 Fed. Cl. 612 (1995), aff’d 73 F.3d 381 (Fed. Cir. 1995) (stating that “[t]he lack of
contemporaneous, documentary proof of a vaccination, however, does not bar recovery.”); see also
Wonish v. HHS, No. 90-667V, 1991 WL 83959 (May 6, 1991) (Fed. Cl.) (stating that “[v]accination is an
event that in ordinary litigation could be established by lay testimony. Medical expertise is not typically
required.”); Woodson v. HHS, No. 91-263V, 1992 WL 59707 (Mar. 5, 1992) (Fed. Cl.) (finding that “the
petition should not be dismissed as a matter of law merely because there is no documentary evidence
that the vaccination took place and [petitioner] is the only witness claiming personal knowledge of the
vaccination. Her testimony on this point must be weighed in the context of the entire record.”). In any
event, as described below the undersigned has found significant evidence corroborating petitioner’s
allegation, including corroborating medical records.

                                                     6
           Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 7 of 9



            a. Finding of Fact Regarding Injection Site

      Upon review of the entire record and consideration of the parties’ briefing, the
undersigned finds that there is preponderant evidence that petitioner’s September 30,
2014 influenza vaccination was administered in her right deltoid. Contrary to
respondent’s argument, petitioner has filed substantial evidence that the vaccine was
administered in her right shoulder.

        First, petitioner provided a vaccination record that so indicates. (Ex. 1.)
Moreover, the notation of a right shoulder administration on that record has been
authenticated by two individuals. (Ex A, p. 23; Ex. B, pp. 18, 26-27; Ex. 7.) And
significantly, both pharmacists testified that notations such as those appearing on
petitioner’s vaccination record are routine.6 (Ex. A, p.28; Ex. B, p. 21, 36.) Additionally,
based on that record, Mr. Ahmed testified that he administered the vaccination in
petitioner’s right shoulder. (Ex. A, p. 23.)

       To the extent an additional unaltered record has been filed reflecting the left
shoulder, Mr. Ahmed explained that he likely amended only the pharmacy’s copy of the
record (Ex. A, p. 37-38), potentially explaining the discrepant records. The undersigned
does not find evidence in the record sufficient to explain how Dr. Sands obtained the
unaltered copy of the vaccine record.7 Additionally, although Dr. Bright offered
testimony opining on these questions, the undersigned does not find his testimony
useful in resolving this issue because he testified that he had no personal knowledge of
the accuracy of the records at issue in this case. (Ex. B, p. 26-29.)

        Most significantly, however, petitioner’s contemporaneous treatment records
consistently attribute petitioner’s right shoulder injury to the vaccination she received on
September 30, 2018. This provides strong corroborating evidence that petitioner
received her vaccination in her right arm. See, e.g. Parker v. HHS, No. 15-1331V, 2016
WL 3443929 (Fed. Cl. Spec. Mstr. May 13, 2016)(finding that a vaccine record
recording administration in the left arm was incorrect based primarily on petitioner’s
consistent attribution of his right shoulder condition to his vaccination throughout his
treatment). Upon the undersigned’s review, petitioner linked her right shoulder
condition to her vaccination the very first time she sought treatment and the remainder
of petitioner’s medical records consistently link petitioner’s right shoulder condition to


6 Specifically, Mr. Ahmed characterized the practice as occurring “quite often” while Dr. Bright indicated
that it is “not uncommon.” (Ex. A, p. 28; Ex. B, pp. 21, 36.) Dr. Bright additionally estimated that it occurs
about ten percent of the time. (Ex. B, p. 36.)

7 There were some questions during the depositions suggesting that a date stamp bannered across the
top of the vaccine record at Exhibit 2, pages 2 and 3, may indicate that the record was faxed to Dr. Sands
on March 8, 2017. Respondent again noted this potential transmittal date in his motion for a finding of
fact. (ECF No. 50, p. 4, n. 3.) The undersigned notes, however, that this date stamp appears on all 51
pages of medical records from Dr. Sands’ office and is not unique to the vaccine record. Nor does the
date stamp indicate whether the fax was incoming or outgoing or even necessarily confirm that it is a fax
transmittal date. Thus, it does not appear that the date stamp reflects a time at which the vaccine record
was provided by fax to Dr. Sands. It likely suggests that Dr. Sands had the record in his possession no
later than March 8, 2017.

                                                      7
         Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 8 of 9



the same vaccination. The undersigned found no notation in any of petitioner’s
treatment records that is contrary or inconsistent on that point.

        Moreover, the first of these treatment records was generated only two weeks
following the vaccination and long before petitioner reportedly returned to CVS to obtain
a copy of her vaccination record. Specifically, on October 15, 2014, Dr. Sands wrote,
not only that petitioner attributed her right shoulder condition to her vaccination, but also
explicitly that “Pt. received flu shot 9/30/14 in R deltoid.” (Ex. 2, p. 12; Ex. 5, p. 8.) For
this reason, the undersigned does not find the timing of the amendment to petitioner’s
vaccine record to be a significant issue. Petitioner’s consistent and contemporaneous
treatment records would provide preponderant evidence overcoming the contrary or
incorrect vaccination record (at Ex. 2, pp. 2-3) even in the complete absence of an
amended record by Mr. Ahmed (at Ex. 1).

          b. Finding of Fact Regarding Onset

      Upon review of the entire record and consideration of the parties’ briefing, the
undersigned finds that there is preponderant evidence that petitioner’s right shoulder
pain began within 48 hours of her vaccination. Respondent argues that petitioner’s
records are insufficient to establish that onset of petitioner’s condition was within 48
hours of vaccination; however, the undersigned disagrees.

       As noted above, petitioner first sought treatment for her shoulder injury on
October 15, 2014, just a little over two weeks following her vaccination. (Ex. 2, p. 12;
Ex. 5, p. 8.) At that time, she presented with a chief complaint of “pain in R shoulder
since receiving flu shot at pharmacy 9/30/14.” (Id.) The undersigned disagrees with
respondent’s characterization of this notation as indicating “a relative time frame for the
onset of shoulder pain.” (ECF No. 47, p. 5.) To the contrary, the undersigned finds the
notation to be an explicit statement that petitioner’s shoulder pain began on September
30, 2014, which is within 48 hours of petitioner’s vaccination.

        Moreover, even if the notation at issue did constitute only a “relative time frame,”
the undersigned would still find preponderant evidence that the onset of petitioner’s pain
was within 48 hours of vaccination. See, e.g. Cooper v. HHS, No. 16-1387V, 2018 WL
1835179, at *5, n. 13 (Fed. Cl. Spec. Mstr. Jan. 18, 2018)(noting with regard to
petitioner’s medical records that “the undersigned recognizes that many of these
records are imprecise regarding onset . . . It is sufficient that, petitioner’s vaccination
having occurred on October 30, the reported timeframe of early November reflected by
the record as a whole does encompass the 48 hour post-vaccination period.”). In this
case, there is no suggestion that petitioner’s history of onset was recorded in her
medical records verbatim; however, the history she provided was sufficient for her
physician to attribute her condition to her vaccination, characterizing it as an “adverse
effect flu shot.” (Ex. 2, p. 12; Ex. 5, p. 8.)

        Additionally, petitioner averred that her shoulder pain began within 48 hours of
vaccination, indicating that she was uncomfortable the day of her vaccination and that
her pain increased the next day. (Ex. 6, p. 1.) This is also further corroborated by
petitioner’s subsequent treatment records. Respondent has not contended that any of


                                              8
        Case 1:17-vv-00990-UNJ Document 58 Filed 12/19/18 Page 9 of 9



petitioner’s medical records suggest that onset was not within 48 hours. Nor has the
undersigned located any such record upon her own review.

   V.     Conclusion

      In light of all of the above and in view of the record as a whole, the
undersigned finds (1) that petitioner’s September 30, 2014 influenza vaccination
was administered into her right deltoid and (2) that the onset of petitioner’s
alleged shoulder pain resulting from her vaccination began within 48 hours of the
administration of the September 30, 2014 influenza vaccination.


IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           9
